Citation Nr: 1200866	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO. 09-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for residuals of a small bowel resection.

4. Entitlement to an initial compensable disability evaluation for hearing loss.

5. Entitlement to a disability evaluation in excess of 10 percent for otitis media of the right ear. 

6. Entitlement to a disability evaluation in excess of 20 percent for residuals of a right posterior lateral thoracotomy including a scar and limitation of motion of the right shoulder ("right shoulder disability").



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During the pendency of the appeal, an August 2010 rating decision increased the disability evaluation for the Veteran's right shoulder disability from noncompensable to 20 percent.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a right knee disability that manifested in service or within one year thereafter, or a current right knee disability that is causally or etiologically related to his military service. 

2.  The Veteran has not been shown to have a respiratory disorder, to include COPD, that manifested in service or that is causally or etiologically related to his military service. 

3. The Veteran's acute diverticulitis and resulting small bowel resection first manifested many years after service and has not been medically related to service.

4. There is no showing of suppurative otitis media or aural polyps during the appeal period. 

5. The Veteran does not have limitation of motion of the right arm to midway between side and shoulder level, or disability comparable therewith. 


CONCLUSIONS OF LAW

1. The Veteran's right knee disability was not incurred in service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2. The Veteran's COPD was not incurred in service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3. The Veteran's current intestinal manifestations were not incurred in service, to include a bowel resection performed therein. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4. The criteria for a rating in excess of 10 percent for otitis media have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6200 (2011).

5. The criteria for a rating higher than 20 percent for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011); 4.118, Diagnostic Codes 7800-7805 (2008-2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With regard to his service connection claims, the RO issued a VCAA notice letter in August 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

With regard to his increased evaluation claims, the Veteran was not provided with notice on how to substantiate a claim. Initially, the Veteran filed a separate claim for service connection for weakness and deformity of the right shoulder, secondary to his already service-connected thoracotomy scar.  The RO denied his claim in its September 2008 rating decision. In an August 2010 decision, the RO re-evaluated the Veteran's right shoulder disability and under the appropriate diagnostic code and rated his right shoulder disability based upon limitation of motion of the affected body part rather than the scar alone, which resulted in an increased evaluation for the scar. 

Defective content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009). 

In this case, the Board finds that there is no prejudice in adjudicating the claim because a reasonable person would understand from the accumulated notice what was needed to establish a claim for an increased evaluation.  Further, the Veteran has demonstrated actual knowledge by stating in his February 2011 substantive appeal that "[t]his condition has gotten much worse," and described not being able to use his right arm. 

Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from the defective notice with regard to his increased evaluation claims, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  Accordingly, no further development is required with respect to the duty to notify.

The duty to assist provisions of the VCAA have also been met. The claims file contains service treatment records (STRs) and reports of post-service medical treatment. The RO made two formal findings of unavailability with regard to VA treatment records.  In November 2007, the RO found that records from the Salisbury VA Medical Center (VAMC) from January 2000 to February 2003 were unavailable after receiving a negative response from that facility.  In September 2008, the RO found that records from the Durham VAMC from January 2000 to February 2002 were unavailable following four requests, and negative response, for such records.

The Veteran underwent VA ear disease and scars examinations in June 2008 and joints, respiratory conditions, and intestines examinations in July 2010.

With regard to the examinations conducted for his service connection claims, they were adequate because they were based on a thorough examination, a description of the pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiners also provided rationales for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Right Knee Disability

The Veteran contends that his diagnosed right knee disability resulted from falling six feet from a helicopter in service.  Because the competent negative medical opinion evidence of record is more probative than his lay assertions of continuity of symptomatology, the claim must be denied. 

The nexus requirement of a service connection claim may be alternatively satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, there is no medical evidence of record that this condition manifested within one year of the Veteran's separation of service in October 1960. Further, for the reasons discussed below, the Veteran's assertion of continuity of symptomatology is not credible. Therefore, as there is no competent, credible evidence that the Veteran's arthritis manifested to a compensable degree within one year of separation, presumptive service connection is not warranted. Id. 

As presumptive service connection is not warranted, the theory of direct service connection will be considered. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  The Veteran has been diagnosed with mild medial compartment narrowing and a patella spur, which satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

The Veteran asserts that he injured his right knee when he fell six feet from a helicopter in service.  Although his STRs do not verify this incident, he reported occasional slipping and clicking of the right knee at the time of his October 1960 separation examination.  Thus, the second element of a service connection claim, that of an in-service incurrence of a disease or injury, is satisfied. Hickson, 12 Vet. App. at 253.  However, the probative evidence of record does not satisfy the nexus requirement of a service connection claim, either due to continuity of symptomatology or directly. Id. 

Again, the Veteran contends that he hurt his knee in service, and that he has experienced pain since that time.  He is competent to describe observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465 (1994).  However, for the following reasons, his assertion is not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  First, his STRs do not show treatment for a knee injury.  Moreover, a July 1960 examination for a soft tissue mass in the esophagus noted that his extremities were "entirely within normal limits."  In August 1960, his PULHES profile as to lower extremities (signified by "L") was "1," signifying that he was then in excellent physical condition. Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

At his October 1960 separation examination, his clinical evaluation for the lower extremities was evaluated as "normal."  The physician specifically noted that there was "[n]o deformity or limitation of motion, either knee," and that the Veteran "occasionally notes slipping and clicking of [the] right knee after prolonged standing. No history of trauma, was examined once by [a] physician and told knee was normal."  

His separation examination is particularly probative both as to his subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Aside from the notation at his separation examination, his STRs are devoid of any showing of chronic right knee disability. The Veteran reported an occasional symptom and the physician specifically found that the right knee was normal, with no limitation of motion or deformity, and that there was no history of trauma. The physician's statement regarding trauma directly conflicts with the Veteran's assertion that he hurt his knee falling from a helicopter.  This undermines the Veteran's credibility. 

Further, VA treatment records first mention a knee disability in June 2002, when a history of arthritis was noted. This was over 40 years after discharge from service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, it is noted that the Veteran filed disability claims in 1960, but dud not raise such claim as to the right knee at that time.  This strongly suggests that he was not then experiencing right knee problems.  Indeed, if his right knee was bothering him as far back as 1960, it is implausible that he would have neglected to claim such disorder when filing for service connection at that time.

For the above reasons, the Board finds that the Veteran's assertions of continuity of symptoms are not credible, and as a result, they are not probative evidence in support of his claim.  Therefore, service connection based upon continuity of symptomatology of a chronic disability is not warranted. 38 C.F.R. § 3.303(b).

Lastly, the evidence of record does not show a nexus between the Veteran's current right knee symptoms and his period of military service.  In this regard, in June 2010, Dr. P. H., a private physician, stated that the Veteran had right knee pain with slipping and clicking after prolonged standing.  However, this statement does not address whether there is a nexus between the Veteran's current disability and his period of military service. 

The Veteran underwent a VA joints examination in July 2010. He reported falling from a helicopter and having knee pain since that time. The examiner noted that there was "[n]o documented evidence of chronic knee [sic]."  He noted that the record showed knee complaints in 2009. The examiner opined that the Veteran's right knee disability was not due to service because there was no evidence showing that he sustained a significant injury to the knee in service that required continuous treatment.  Further, there was no evidence of continuous treatment in contemporaneous medical records since separation. 

The remaining evidence of record does not indicate that the Veteran's current mild medial compartment narrowing and patella spur are related to his period of active military service. 

The opinion of the VA examiner is more probative in this case than the Veteran's lay assertion, which has been found to be not credible.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for a right knee disability must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

COPD

The Veteran contends that his diagnosed COPD is the result of having an esophageal tumor removed via thoracotomy in service. Because there is no competent medical evidence linking the claimed disability to this procedure or any other incident of military service and instead attributed to smoking, the claim must be denied. 

The Veteran has been diagnosed with COPD, which satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. His STRs show that he had a soft tissue mass removed from his esophagus in July 1960. The mass was determined to be a leiomyoma, and his PULHES profile as to his physical capacity or stamina (indicated by "P") was revised to show a "2," signifying that he had a physical condition or defect that may require some activity limitations. Odiorne v. Principi, 3 Vet. App. 456 (1992). Although "P" encompasses the respiratory system, it is clear from the record that his profile was revised to show a "2" because of his esophageal leiomyoma. He was not diagnosed with a respiratory condition. At his October 1960 separation examination, his lungs and chest were evaluated as abnormal, and the physician noted that the Veteran had recently undergone a thoracotomy and excision of esophageal tumor, and had a 12-inch scar in the right sub-scapular region.  Respiratory problems were not noted. Therefore, the second element of a service connection claim, that of an in-service incurrence, is not satisfied. Hickson, 12 Vet. App. at 253. 

Further, the evidence of record does not show a nexus between the Veteran's COPD and his period of military service. The Veteran contends in his June 2009 VA Form 9 that during the thoracotomy, his lungs collapsed and he has had lung problems since then. Although the Veteran is competent to describe observable symptoms, such as trouble breathing, his statement regarding what transpired during the operation is not competent, as it extends beyond a layperson's knowledge.  Layno, 6 Vet. App. at 465; Barr, 21 Vet. App. at 308.  The operative report from his July 1960 thoracotomy notes that his post-operative course was "entirely uneventful."  The thoracotomy tube was removed on the second postoperative day, and the skin sutures were removed on the 7th postoperative day. There was no mention of his lungs collapsing.  The Veteran's lay assertion, even if deemed competent, is contradicted by the contemporaneous report of his surgery and thus is not credible. 

At his July 2010 VA examination, he reported the onset of his problem was five years prior to the examination, which would be in approximately 2005. This directly conflicts with his assertion that he has experienced lung problems continuously since his thoracotomy in July 1960, and further undermines his credibility. His statements regarding his lungs collapsing during surgery and his assertion that he has experienced continuous symptoms are not credible and are therefore not probative evidence.

The Veteran underwent a VA examination for respiratory disorders in July 2010. He reported that his respiratory problems began five years prior to the examination. He complained of shortness of breath over the previous five years. An x-ray from 2009 showed some emphysematous changes. The examiner noted that the Veteran had a 60 year history of smoking, and he presently smoked half a pack of cigarettes per day. The examiner reviewed the record and noted that the Veteran had a thoracotomy in 1960 and opined that it was not the cause of his COPD. The examiner reasoned that his present lung disease "has developed over the last five to 10 years," and was more likely to be the result of his chronic tobacco use over the previous 60 years. Further, the examiner noted that a thoracotomy is not a cause of COPD. The examiner's negative opinion and supporting rationale provide highly probative evidence against the Veteran's claim. 

In support of his claim, the Veteran submitted a pamphlet on COPD from a private hospital.  It provided general information about COPD and its treatment. 
Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998).  The pamphlet is entirely generic and does not suggest a relationship between undergoing a thoracotomy and COPD.  It does not address the pertinent facts in the Veteran's individual case, and was not referenced in any supporting medical evidence of record. Sacks v. West, 11 Vet. App. 314, 316-17 (1998). Thus, such evidence cannot support his claim. 

Other VA medical treatment records show diagnoses of COPD in February 2007 and December 2007.  However, no other medical evidence of record addresses whether there is a link between the Veteran's period of active service and his COPD.

As the Veteran's lay assertions are not credible and the VA examiner's opinion provides highly probative evidence against his claim, the evidence is not in relative equipoise with regard to the issue of service connection for COPD.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for a right knee disability must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Residuals of a Small Bowel Resection

The Veteran contends that his diagnosed residuals of a small bowel resection are the result of eating popcorn in service. Alternatively, he contends they are due to his in-service thoracotomy in July 1970. Because there is no evidence linking the claimed disability to any incident of military service, the claim must be denied. 

The Veteran has been diagnosed with status post sigmoid colon resection for diverticulitis, which satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

The STRs are negative for any bowel condition.  His January 1957 entrance physical did not note any abnormalities of the intestines.  The October 1960 examination noted that his abdomen and viscera were normal, with no notations regarding a bowel disability or diverticulitis.  Although the Veteran underwent a thoracotomy in July 1960, this procedure was not related to his intestines and the operative report did not note any intestine problems during the course of the procedure or postoperative treatment. Thus, the second element of a service connection claim, that of an in-service incurrence, is not satisfied. Id.

Further, the evidence of record does not show a nexus between any current gastrointestinal disorder and his period of military service, to include the small bowel resection performed therein.  Indeed, the Veteran underwent a left sigmoid colon resection for diverticulitis in 1998, almost 40 years after separation from service.  He subsequently had a lipoma removed from his colon in June 2002.  Moreover, the record reflects that he had acute diverticulitis. 

A VA intestines examination was conducted in July 2010. The examiner noted that the Veteran underwent a partial colectomy in 1998 as treatment for diverticulitis. He did not have a history of intestinal trauma or neoplasm.  The Veteran had been told that his bowel resection was due to eating popcorn in service after having teeth removed.  The examiner stated that there was "no evidence that [the Veteran] had a colon condition documented in the military service or since until his surgery in 1998." He opined that the Veteran's diverticulitis and resulting partial colectomy were not due to eating popcorn because there was no documentation that the Veteran had colon problems in service and no post-service problems until his acute diverticulitis in 1998. 

Again, the Veteran is competent to describe observable symptoms such as pain.  Layno, 6 Vet. App. at 465; Barr, 21 Vet. App. at 308.  Affording the benefit of the doubt, even if this evidence were found credible, it would not support his claim. The Veteran's allegation that eating popcorn caused his diverticulitis nearly 40 years after leaving service has been investigated by competent medical examination and has been found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Further, although not dispositive, the passage of nearly 40 years without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson, 230 F.3d at 1333.  In this regard, it is noted that the Veteran filed disability claims in 1960, but did not raise such claim as to any intestinal problems at that time.  This strongly suggests that he was not then experiencing such problems.  Indeed, if he were experiencing intestinal difficulty as far back as 1960, it is implausible that he would have neglected to claim such disorder when filing for service connection at that time.

The opinion of the July 2010 VA examiner provides highly probative evidence against the Veteran's claim and it outweighs the Veteran's lay assertion that has been found to be not supportable. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for a right knee disability must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The law as to the evaluation of evidence and the standard of proof in Veterans' claims is reviewed above and will not be repeated here. 

The Veteran submitted his claims for increased evaluations for otitis media and a right shoulder disability in August 2007. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Otitis Media, Right Ear

The Veteran contends that his chronic otitis has increased in severity such that the current evaluation is no longer sufficient. Because his condition has improved and he does not have any complications of otitis media that warrant additional separate evaluations, his claim must be denied.

Throughout the rating period on appeal, the Veteran's otitis media has been evaluated as 10 percent disabling under Diagnostic Code 6200, chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination). 38 C.F.R. § 4.87.  Under Diagnostic Code 6200, a 10 percent evaluation is warranted during suppuration, or with aural polyps. There is no higher evaluation available under this Diagnostic Code. Id.  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull may be assigned separate evaluations. Id., at Note.  However, in this case, service connection is already established for both hearing loss and tinnitus.  The Veteran's claim for an increased evaluation for hearing loss is discussed in the remand section below and he has not advanced a claim for an increased evaluation for tinnitus.

The evidence of record does not show, and the Veteran has not asserted, that he has labyrinthitis, facial nerve paralysis, or bone loss of the skull. Therefore, he is not entitled to separate evaluations for those conditions.

At his June 2008 VA ear diseases examination, the Veteran reported postoperative draining from his right ear for slightly more than one year following his mastoidectomy in January 1957.  He stated that he has not had drainage since 1962.  He had hearing loss and tinnitus.  He did not have vertigo, balance or gait problems, and there was no discharge. He reported a rare pain in his right ear, and had not been treated for otitis media since 1972.  Objectively, the Veteran's right mastoid bowl was clear and dry.  There was no evidence of infection, cholesteatoma, peripheral vestibular disorder, or active ear disease. 

In a December 2008 VA treatment record, the Veteran denied otorrhea and bleeding.  An April 2009 private medical record from Dr. S. G. noted no recent otorrhea.  

Although his current symptoms do not meet the criteria for a 10 percent rating, it was granted in a March 1961 rating decision and has been continued since that date.  The rating is protected by regulation because it has been in effect for over 20 years and it may not be reduced.  38 C.F.R. § 3.951(b) (2011). 

As the Veteran has been assigned the maximum available schedular evaluation for otitis media, his claim must be denied. Again, there is no basis for separate evaluations for associated problems, as they have not been shown in the record.  Moreover, there are no alternate diagnostic codes pertinent to the disability in question.

Right Shoulder Disability

The Veteran contends that his right shoulder disability has increased in severity. Because his right arm motion is not limited to midway between the side and shoulder level, his claim must be denied.

The Veteran's right shoulder disability involves many potentially applicable diagnostic codes.  His claim was initially adjudicated as a scar.  In the September 2008 rating decision on appeal, the RO continued the noncompensable evaluation but assigned it under Diagnostic Code 7803-7800.  In its August 2010 rating decision, the RO changed the Diagnostic Code to 7805-5201 and assigned a higher rating based upon limitation of motion of the right shoulder. 

By way of background, the criteria for rating of skin disabilities, including scars, were revised effective October 23, 2008.  However, the revised criteria pertain to claims received on or active October 23, 2008. 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008).  Pursuant to 38 C.F.R. § 4.118 , a Veteran who was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under those same Codes.  If such request is made, VA will review the disability to determine if a higher rating is due under those Codes, but the effective date of any increased award will not be effective before October 23, 2008. 38 C.F.R. § 4.118 (2011). 

Prior to the amendment, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Subsequent to the October 2008 regulation change, the diagnostic criteria remained essentially the same under DC 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , DC 7800 (2011).  As the Veteran's scar is not located on his head, face, or neck, Diagnostic Code 7800 is not for application. 

Prior to the amendment, Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).  Subsequent to the October 2008 regulation change, Diagnostic Code 7803 was eliminated. The record does not show that the Veteran has had loss of covering of the skin over the scar. Therefore, the 2008 criteria in Diagnostic Code 7803 do not apply. 

Prior to the amendment, Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008). Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118 (2011).

In its August 2010 rating decision, the RO evaluated the Veteran's residuals of a thoracotomy under Diagnostic Code 5201, limitation of motion of the arm. Diagnostic Code 5201 provides that limitation of motion of a major arm at shoulder level warrants a 20 percent rating.  Limitation of motion of a major arm from midway between the side and shoulder level warrants a 30 percent rating. See 38 C.F.R. § 4.71a.  The record shows that the Veteran is right-handed.

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a , Plate I. 

When an evaluation of a disability is based upon limitation of motion, as in Diagnostic Code 5201, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In June 2008, the Veteran underwent a VA scars examination. He complained that his scar area felt "tight" when he moved his right arm.  He denied pain with movement of the arm.  The scar was located on the mid right posterior lateral chest wall in a sloping downward curve from the right upper back to the mid chest laterally.  It was 29 centimeters long and 2 millimeters wide, and well healed. There was no pain in the scar on examination. There was some adherence to underlying tissue, because the scar elevated when the Veteran raised his right arm above the horizon. However, there was no pain. The texture of the scar was normal and it was stable. It was superficial with no evidence of underlying soft tissue damage. Its color was similar to that of normal skin, and there was no inflammation or keloid formation. There was no area of induration or inflexibility. The examiner concluded that the scar "does not cause any limitation of motion or limitation of function," that there was no disfigurement, and that it was a "minimal residual."  

The record shows that the Veteran has limited motion of his right arm. In his June 2009 VA Form 9, he stated that he could barely use his right arm. Specifically, he was "unable" to lift his arm or anything over five pounds without pain. In a September 2009 VA treatment record, he reported that raising his right arm to 90 degrees was painful. The physician noted that the scar puckered the back muscles and contributed to the pain and reduced his range of motion. The Veteran stated that therapy did not reduce his pain. He reported that he was right handed. In a June 2010 letter, Dr. P. H. noted that the Veteran had deformity and weakness of his right chest as a result of his thoracotomy, and that the scars caused restricted motion.

In July 2010, the Veteran underwent a VA joints examination. He reported painful movement of the right arm and shoulder and indicated that his movement was restricted due to pain.  He denied giving way, instability, weakness, incoordination, locking, dislocation, and flare-ups.  He reported pain and stiffness. On examination, there was guarding of movement and objective evidence of painful motion.  His extension was normal at 0 degrees and his flexion was limited to 90 degrees.  His abduction was limited to 80 degrees. His internal rotation was 45 degrees and his external rotation was 80 degrees. There was no additional limitation of motion following repetitive testing. The examiner concluded that the Veteran had restriction of motion of his right shoulder, and that it had no effects on his daily life. 

In his May 2011 VA Form 9, the Veteran stated that his scar caused "very limited" usage of his right arm and hand. He stated that he could not use yard tools such as a lawn mower, and that driving had become difficult. 

In order to warrant a higher disability rating under Diagnostic Code 5201, the medical evidence must reflect limitation of motion of the arm to midway between side and shoulder level. There is no medical or lay evidence to suggest that the Veteran experiences this level of impairment of the right shoulder. Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right shoulder disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned. 38 C.F.R. § 4.71a. 

The Board has considered the Veteran's lay statements regarding his painful motion of the right shoulder and considers them competent and credible. The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  In this case, there is no evidence that the Veteran's pain rises to the level of functional loss contemplated by the 30 percent criteria set forth under Diagnostic Code 5201.  Therefore, a higher evaluation is not warranted for his right shoulder disability. 

The Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to scars or limitation of motion of the shoulder. The rating criteria set forth in the 2008 and current versions of Diagnostic Code 7801 are not favorable to the Veteran because as noted above, his scar is not deep and nonlinear and is not large enough to meet the criteria for even a 10 percent evaluation, which required it to have an area of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters). 38 C.F.R. § 4.118 (2008-2011). The Veteran's scar is also not large enough to meet the criteria for even a 10 percent evaluation under Diagnostic Code 7802. Id. 

Under the 2008 criteria set forth in Diagnostic Code 7804 for superficial scars that are painful on examination, the maximum available evaluation was 10 percent. The record does not show that the Veteran's scar was painful on examination. He denied that the scar itself was painful at his June 2008 VA examination.  Instead, his complaints pertained to limitation of motion of his shoulder.  The revised Diagnostic Code 7804 is not for application because the Veteran does not have five or more scars.  Rather, as noted by the June 2008 examination, he has one scar. 38 C.F.R. § 4.118 (2011).

The 2008 and current criteria set forth in Diagnostic Codes 7800-7802 and 7804 are not more favorable to the Veteran and are not for application in this case. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

The medical evidence of record, discussed above, also does not show evidence of ankylosis of the scapulohumeral articulation; flail joint, or fibrous union of the humerus; or impairment of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 5203 are not applicable to the Veteran's shoulder disability. 38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532 (1993). 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right shoulder disability does not more closely approximate a higher rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The claim is denied. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's otitis media are contemplated by the schedular criteria in Diagnostic Code 6200.  His condition has improved since the 10 percent evaluation was assigned in March 1961.  The manifestations of his right shoulder disability are contemplated by the criteria set forth in Diagnostic Code 5201, which accounts for his painful and limited motion of his right arm.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from either disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the Veteran or the evidence of record reasonably raises the question of whether he is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his otitis media or right shoulder disability have caused unemployability. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for a right knee disability is denied. 

Service connection for a respiratory disability, to include COPD, is denied.

Service connection for residuals of a small bowel resection is denied. 

A disability evaluation in excess of 10 percent for otitis media of the right ear is denied. 

A disability evaluation in excess of 20 percent for a right shoulder disability is denied. 


REMAND

The Veteran submitted an April 2009 audiogram from Dr. S.G., a private otolaryngologist.  It was in a graph format and had not been converted to an appropriate numerical form.  The Board finds it would be useful if such conversion were accomplished.  Further, while it was reported that his speech recognition ability was 76 percent in the right ear and 100 percent in the left ear, review of the report does not indicate whether the speech audiometry was a controlled speech discrimination test using the Maryland CNC word list as required by 38 C.F.R. § 4.85 (a) (2011).  Therefore, clarification on this point is necessary.

Finally, to ensure completeness of the record, any outstanding VA and private medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Arrange for the April 2009 graphical audiogram from Dr. S. G. to be translated to numeric form by a VA audiologist.  Also, that audiologist should indicate, to the extent possible, whether the speech discrimination test results included with the April 2009 audiogram were based upon a controlled speech discrimination test using the Maryland CNC test parameters. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


